USCA4 Appeal: 18-1472      Doc: 31        Filed: 12/07/2018    Pg: 1 of 4




                                            UNPUBLISHED

                              UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT


                                              No. 18-1472


        JAY L. MARTS; DANA NEWCOMB,

                            Plaintiffs - Appellants,

                     v.

        REPUBLICAN PARTY OF VIRGINIA,                  INC.;   FREDERICK      COUNTY
        REPUBLICAN COMMITTEE,

                            Defendants - Appellees,

                     and

        EDGARDO CORTES, Commissioner Virginia Department of Elections (in his
        official capacity),

                            Defendant.


        Appeal from the United States District Court for the Western District of Virginia, at
        Harrisonburg. Elizabeth Kay Dillon, District Judge. (5:17-cv-00022-EKD)


        Submitted: November 30, 2018                                Decided: December 7, 2018


        Before GREGORY, Chief Judge, DUNCAN, Circuit Judge, and TRAXLER, Senior
        Circuit Judge.


        Affirmed by unpublished per curiam opinion.




         Case 5:17-cv-00022-EKD Document 39 Filed 12/07/18 Page 1 of 4 Pageid#: 430
USCA4 Appeal: 18-1472      Doc: 31        Filed: 12/07/2018     Pg: 2 of 4




        Charles L. King, LAW OFFICES OF CHARLES L. KING, Leesburg, Virginia, for
        Appellants. Cortland C. Putbrese, Kevin T. Streit, Erick Poorbaugh, Richmond, Virginia,
        Eric L. Olavson, DUNLAP BENNETT & LUDWIG PLLC, Leesburg, Virginia, for
        Appellees.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2

         Case 5:17-cv-00022-EKD Document 39 Filed 12/07/18 Page 2 of 4 Pageid#: 431
USCA4 Appeal: 18-1472       Doc: 31         Filed: 12/07/2018      Pg: 3 of 4




        PER CURIAM:

               Plaintiffs-Appellants Jay Marts and Dana Newcomb appeal the district court’s

        dismissal without prejudice of their 42 U.S.C. § 1983 (2012) suit against the Republican

        Party of Virginia (“Party”) and the Frederick County Republican Committee (“FCRC”). *

        We affirm.

               In their complaint, Plaintiffs alleged that the Party and the FCRC violated their

        First Amendment rights of speech and association and their right to vote by excluding

        them from participation in party actions, including the selection of party nominees for

        elective offices, after Plaintiffs publicly supported candidates opposing Republican

        candidates in violation of the Party’s rules. The district court held that Plaintiffs failed to

        allege that the Party and FCRC—which are undisputedly private entities—acted under

        color of state law as required to state a claim under § 1983. West v. Atkins, 487 U.S. 42,

        48 (1988) (“To state a claim under § 1983, a plaintiff must allege the violation of a right

        secured by the Constitution and laws of the United States, and must show that the alleged

        deprivation was committed by a person acting under color of state law.”); see Cox v.

        Duke Energy Inc., 876 F.3d 625, 632 (4th Cir. 2017) (“[T]o be sued under § 1983, a

        defendant must either be a state actor or have a sufficiently close relationship with state

        actors such that a court would conclude that [it] is engaged in the state’s actions.”

        (internal quotation marks omitted)). The district court further determined that Plaintiffs’


               *
                We conclude that the district court’s order is final and appealable. See Goode v.
        Cent. Va. Legal Aid Soc’y, 807 F.3d 619, 623-24 (4th Cir. 2015).


                                                      3

         Case 5:17-cv-00022-EKD Document 39 Filed 12/07/18 Page 3 of 4 Pageid#: 432
USCA4 Appeal: 18-1472      Doc: 31          Filed: 12/07/2018     Pg: 4 of 4




        failure to adequately plead a § 1983 claim deprived the court of subject matter

        jurisdiction.

               Plaintiffs argue that, while Defendants are not state actors, they acted under color

        of state law in excluding Plaintiffs from participation in the Party’s nomination process

        due to Virginia’s regulation of the nomination process and grant of ballot access to the

        Party’s nominees. We agree with the district court that Plaintiffs failed to allege that

        Defendants acted under color of state law and therefore, failed to state a claim under

        § 1983. See Lucero v. Early, 873 F.3d 466, 469 (4th Cir. 2017) (stating Fed. R. Civ. P.

        12(b)(6) standard). We conclude, however, that the deficiency of Plaintiffs’ § 1983 claim

        on the merits did not deprive the district court of subject matter jurisdiction over the case.

        See Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 89 (1998) (“Dismissal for lack

        of subject-matter jurisdiction because of the inadequacy of [a] federal claim is proper

        only when the claim is so insubstantial, implausible, foreclosed by prior decisions of this

        Court, or otherwise completely devoid of merit as not to involve a federal controversy.”

        (internal quotation marks omitted)).

               We therefore affirm the district court’s dismissal without prejudice on the ground

        that Plaintiffs failed to state a claim upon which relief can be granted. We dispense with

        oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                         AFFIRMED




                                                      4

         Case 5:17-cv-00022-EKD Document 39 Filed 12/07/18 Page 4 of 4 Pageid#: 433
